     Fill in this information to identify your case:                                                                    Check one box only as directed in this form and in
                                                                                                                        Form 122A-1Supp:
     Debtor 1                Jose                      Hector                    Hernandez Flores
                             __________________________________________________________________
                             First Name                     Middle Name              Last Name                        X 1. There is no presumption of abuse.

     Debtor 2                __________________________________________________________________
                                                                                                                        2. The calculation to determine if a presumption of
     (Spouse, if filing)     First Name                     Middle Name              Last Name
                                                                                                                           abuse applies will be made under Chapter 7 Means
                                                                                                                           Test Calculation (Official Form 122A-2).
     United States Bankruptcy Court for the : __ EASTERN DISTRICT OF WISCONSIN __

     Case Number ______________________________________________                                                         3. The Means Test does not apply now because of
      (If known)                                                                                                           qualified military service but it could apply later.



                                                                                                                          Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                                04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because
you do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from
Presumption of Abuse Under §707(b)(2) (Official Form 122A-1Supp) with this form.

  Part 1:                  Calculate Your Current Monthly Income



1.       What is your marital and filing status? Check one only.
                 Not Married. Fill out column A, lines 2-11.

                 Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

           X     Married and your spouse is NOT filing with you. You and your spouse are:

                            Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                    X       Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
                            declareunder penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                            spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

       Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
       case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the
       amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not
       include any income amount more than once. For example, if both spouses own the same rental property, put the income from that property in
       one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                      Column A                     Column B
                                                                                                                      Debtor 1                     Debtor 2 or
                                                                                                                                                   non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
   payroll deductions).                                                                                                       $4,091.17                           $0.00

3. Alimony and maintenance payments. Do not include payments from a spouse if
   Column B is filled in.                                                                                                            $0.00                        $0.00

4. All amounts from any source which are regularly paid for household expenses
   of you or your dependents, including child support. Include regular contributions
   from an unmarried partner, members of your household, your dependents, parents,
   and roommates. Include regular contributions from a spouse only if Column B is not
   filled in. Do not include payments you listed on line 3.                                                                          $0.00                        $0.00

5. Net income from operating a business, profession, or farm
     Gross receipts (before all deductions)                                                      $0.00
     Ordinary and necessary operating expenses                                                   $0.00
     Net monthly income from a business, profession, or farm                                     $0.00                               $0.00            $             0.00

6. Net income from rental and other real property
                                                                                                 $0.00
   Gross receipts (before all deductions)
   Ordinary and necessary operating expenses                                                     $0.00
     Net monthly income from rental or other real property                                       $0.00                               $0.00            $             0.00
7. Interest, dividends, and royalties                                                                                                $0.00                        $0.00




Official Form 122A-1                               Case 21-22984-rmb
                                          Record # 853181                    Doc
                                                             Chapter 7 Statement    4 Current
                                                                                 of Your FiledMonthly
                                                                                               05/24/21
                                                                                                      Income                     Page 1 of 3                                      Page 1
Debtor 1     Jose                      Hector                    Hernandez Flores
             __________________________________________________________________                                                       Case Number (if known) ______________________________
              First Name                                Middle Name                    Last Name


                                                                                                                                      Column A                      Column B
                                                                                                                                      Debtor 1                      Debtor 2 or
                                                                                                                                                                    non-filing spouse

8. Unemployment compensation                                                                                                                       $0.00                     $0.00
   Do not enter the amount if you contend that the amount received was a benefit
   under the Social Security Act. Instead, list it here:............................

   For you .........................................................................

   For your spouse ...........................................................

9. Pension or retirement income. Do not include any amount received that was a
   benefit under the Social Security Act. Also, except as stated in the next sentence, do                                                          $0.00                     $0.00
   not include any compensation, pension, pay, annuity, or allowance paid by the
   United States Government in connection with a disability, combat-related injury or
   disability, or death of a member of the uniformed services. If you received any retired
   pay paid under chapter 61 of title 10, then include that pay only to the extent that it
   does not exceed the amount of retired pay to which you would otherwise be entitled if
   retired under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and amount.
    Do not include any benefits received under the Social Security Act; payments made
    under the Federal law relating to the national emergency declared by the President
    under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
    coronavirus disease 2019 (COVID-19); payments received as a victim of a war crime, a
    crime against humanity, or international or domestic terrorism; or compensation,
    pension, pay, annuity, or allowance paid by the United States Government in connection
    with a disability, combat-related injury or disability, or death of a member of the
    uniformed services. If necessary, list other sources on a separate page and put the total
    below.

    10a.
                                                                                                                                                   $0.00            $        0.00

    10b.
                                                                                                                                      $           0.00                       $0.00
    10c. Total amounts from separate pages, if any.                                                                                                $0.00                     $0.00
11. Calculate your total current monthly income. Add lines 2 through 10 for each
                                                                                                                                             $4,091.17          +            $0.00 =         $4,091.17
    column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                        Total current
                                                                                                                                                                                        monthly income

 Part 2:           Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:
   12a.     Copy your total current monthly income from line 11....................................................................... Copy line 11 here                       12a.         $4,091.17
            Multiply by 12 (the number of months in a year).                                                                                                                               x 12
   12b.     The result is your annual income for this part of the form.                                                                                                        12b.       $49,094.04

13. Calculate the median family income that applies to you. Follow these steps:

   Fill in the state in which you live.                                                              WI
   Fill in the number of people in your household.                                                     2
   Fill in the median family income for your state and size of household. ...................................................................................                  13.        $73,061.00
   To find a list of applicable median income amounts, go online using the link specified in the separate
   instructions for this form. This list may also be available at the bankruptcy clerk’s office.


14. How do the lines compare?

   14a.     X Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
               Go to Part 3.

   14b.        Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
               Go to Part 3 and fill out Form 122A- 2.




Official Form 122A-1                Record # 853181Case 21-22984-rmb         Doc
                                                             Chapter 7 Statement    4 Current
                                                                                 of Your FiledMonthly
                                                                                               05/24/21
                                                                                                      Income                                        Page 2 of 3                                   Page 2
Debtor 1    Jose                      Hector                    Hernandez Flores
            __________________________________________________________________                                Case Number (if known) ______________________________
            First Name                    Middle Name                    Last Name


 Part 3:         Sign Below


           By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


             /s/ Jose Hector Hernandez Flores
                         Jose Hector Hernandez Flores


             Date:05/19/2021
           If you checked line 14a, do NOT fill out or file Form 122A-2.

           If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                   Case 21-22984-rmb
                              Record # 853181                    Doc
                                                 Chapter 7 Statement    4 Current
                                                                     of Your FiledMonthly
                                                                                   05/24/21
                                                                                          Income                         Page 3 of 3                                  Page 3
